DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly cited reference, Osman (US 2013/0041648 A1) makes obvious the newly amended features. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10-12, 14, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al., US 2012/0093320 A1 (previously cited and hereafter Flaks), in view of Visser et al., US 2018/0020312 A1 (previously cited and hereafter Visser), and further in view of Osman, US 2013/0041648 A1.
Regarding claim 1, Flaks discloses a system and method for high-precision 3-dimensional audio for augmented reality (see Flaks, abstract).
Flaks teaches a “system comprising: one or more sensors of a head-wearable device” because Flaks teaches a headset worn by a user, where the headset has one or more microphones (see Flaks, ¶ 0027 and 0029 and figure 1, units 8, 27, and 31); and “a speaker of the head-wearable device” because Flaks teaches that the headset has two audio speakers (see Flaks, ¶ 0027 and figure 1, units 27 and 37).  
Next, Flaks teaches “one or more processors configured to execute a method” because Flaks teaches one or more processors in a computing environment (e.g., a computer or gaming system), where the processor executes instructions to perform the method of 3D audio generation (see Flaks, ¶ 0025-0026, 0031, 0034 figure 1, unit 12 and figure 2, units 12 and 194). 
Flaks teaches the method comprising the steps of: “identifying, via the one or more sensors of the head-wearable device, an environment of the head-wearable device” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029), and Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408).
Additionally, Flaks teaches the step of “generating a first audio model …, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room, and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B).  Herein, the room model is transformed with virtual characteristics, such as changing the materials of the actual room and presenting the 3D audio signal based on the mix of physical and virtual characteristics, and therefore, the room model is the first audio model corresponding to a mixed reality environment.
	Next, Flaks teaches the step of “generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks  teaches that the user’s location in the room is tracked by re-determining the listener’s location and the room model is updated according to a re-determined user location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B).  Herein, the first audio model corresponding to a mixed reality environment is updated with the listener’s re-determined location, such that the direct and indirect sound paths change according to the position of at least a virtual sound source and the re-determined user location, and therefore determining the user’s changed location from the determined location in the first room model reads on generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment.
Then, Flaks teaches that the step of “determining a modified audio signal based on the second audio model …” by teaching the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and virtual characteristics, where the 3D audio signal is modified by the changing user position (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, figure 3, step 304, figure 4B, and figure 10, units 1002, 1004, 1006, 1008, and 1020). Herein, the second audio model, comprising the mixed physical and virtual characteristics of the first audio model are modified by the changing user position, such that the 3D audio signal is modified based on the second audio model’s changed user position.  Therefore, the determined modified audio signal is the generated 3D audio signal that incorporates the second model’s changed user position.  Finally, Flaks teaches the step of “presenting, via the speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047, 0057, and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, figure 4B, step 458, and figure 10, unit 1012).
While Flaks teaches and makes obvious the above features, Flaks does not appear to teach the method comprising the steps of “retrieving one or more audio model components associated with the environment, the one or more audio model components comprising an anchor point associated with the environment; retrieving a second audio model component comprising acoustic data associated with the anchor point” where the first audio model is “based on the one or more audio model components” with the immediately preceding features and Flaks does not appear to teach the step of “receiving a request to present an audio signal” such that the step of “determining a modified audio signal” is also “based on the request to present an audio signal”.
Visser discloses a method for outputting virtual sound for virtual, augmented, and mixed reality (see Visser, abstract and ¶ 0027).  In particular, Visser teaches that a user initiates playback of an audio signal in virtual reality, where the user hears and sees a virtual sound source at a specific location (see Visser, ¶ 0028 and 0043-0045 and figure 1, units 134 and 144).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Flaks with Visser for the purpose of providing a mixed and/or augmented reality experience with a headset including a display and audio output (See Visser, ¶ 0004, 0045, and 0056).  Therefore, the combination of Flaks and Visser makes obvious the step of “receiving a request to present an audio signal” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045).  Last, the combination makes obvious the step of “determining a modified audio signal based on the second audio model and based on the request to present an audio signal” because Visser makes it obvious to modify the inserted virtual sound based on the context of the environment (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, and further in view of Visser, ¶ 0045-0049).  However, the combination does not appear to teach “the one or more audio model components comprising an anchor point associated with the environment; retrieving a second audio model component comprising acoustic data associated with the anchor point”.
Osman discloses sound localization for users in motion (see Osman, abstract).  Herein, Osman teaches the system for multiple users in a shared-space or virtual environment (see Osman, ¶ 0013-0014, 0019, and 0022, figure 2, and figure 4).  Similarly, Osman teaches a head-wearable device such as headphones, where different embodiments of headphones include LED light sources, a camera, ultrasound sensors, RFID tags, and/or GPS units (see Osman, ¶ 0041, 0044-0045, 0061, 0079-0080, and 0083, figure 1C, units 114 and 116, figure 3A, units 352 and 354, figure 5, units 504, 510, and 512, and figure 6, units 606 and 608a-c).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Flaks and Visser with the teachings of Osman for the purpose of providing a system that enables multiple users to share an interactive experience (see Osman, ¶ 0013-0014 and 0051).  
Therefore, the combination makes obvious “retrieving one or more audio model components associated with the environment, the one or more audio model components comprising an anchor point associated with the environment;” because Osman teaches a shared-space game where all players share positional information such that the player’s positions are synchronized in the virtual, or shared, space (see Osman, ¶ 0047), and there are a plurality of audio model components, such as virtual sound objects that have absolute coordinates with respect to a reference point in the environment, such as a table (see Osman, ¶ 0048, 0051-0054, 0066-0068, and 0070-0073, figure 2, and figure 4, units 402, 404, and 414a-c); 
The combination makes obvious “retrieving a second audio model component comprising acoustic data associated with the anchor point;” because the virtual objects are associated with both the reference point of the virtual space and with an acoustic sound, such as a violin, piano, bird, helicopter, and/or other sounds (see Visser, ¶ 0039-0040 and 0045, and see Osman, ¶ 0070); and
The combination makes obvious “generating a first audio model based on the one or more audio model components, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room, and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B), and the combination makes obvious to share an experience with one or more audio objects in a mixed reality environment (see Visser, ¶ 0045 and Osman, ¶ 0051-0054, 0066-0068, and 0070-0073, figure 2 and figure 4, units 402 and 414a-c).  
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 3D audio signal, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055-0057, and 0102-0103).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:
“A method comprising: receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);
“identifying, via one or more sensors of a head-wearable device, an environment of the head-wearable device;” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029) and it is obvious to use the various sensors to identify the environment, such as the positions of user(s) and object(s) within the room (see Osman, ¶ 0045 and 0047-0048 and figure 2);
“retrieving one or more audio model components associated with the environment, the one or more audio model components comprising an anchor point associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408), and Osman makes obvious that an object, such as a table, is used as an anchor point, or frame of reference, for virtual objects in a shared experience (see Osman, ¶ 0048, 0051-0054, 0066-0068, and 0070-0073, figure 2, and figure 4, units 402, 404, and 414a-c);
“retrieving a second audio model component comprising acoustic data associated with the anchor point;” because the virtual objects are associated with both the reference point of the virtual space and with an acoustic sound, such as a violin, piano, bird, helicopter, and/or other sounds (see Visser, ¶ 0039-0040 and 0045, and see Osman, ¶ 0070);
“generating a first audio model based on the one or more audio model components, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B), and the combination makes obvious to share an experience with one or more audio objects in a mixed reality environment (see Visser, ¶ 0045 and Osman, ¶ 0051-0054, 0066-0068, and 0070-0073, figure 2 and figure 4, units 402 and 414a-c);
“generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks teaches that the user’s location in the room is tracked by re-determining the listener’s location and the room model is updated according to a re-determined user location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B);
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks teaches the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and virtual characteristics, where the 3D audio signal is modified by the changing user position (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, figure 3, step 304, figure 4B, and figure 10, units 1002, 1004, 1006, 1008, and 1020), and Visser makes it obvious to modify the inserted virtual sound based on the context of the environment  (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, further in view of Visser, ¶ 0045-0049); and
“presenting, via a speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047, 0057, and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, figure 4B, step 458, and figure 10, unit 1012).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the second audio model is generated by an audio service” because Flaks teaches a computing environment where a gaming application provides the second model data, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055, and 0102-0103).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the modified audio signal is determined by an audio service” because Flaks teaches a computing environment where the a gaming application provides the second model data and uses the second model to processes a sound source to generate a 3D audio signal, and further teaches that the system applications that require audio processing is handled asynchronously with respect to the audio processing required by a gaming application (see Flaks, ¶ 0053, 0055-0057, and 0102-0103).
Regarding claim 14, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises one or more dimensions of the environment” because Flaks teaches that the model components comprise physical characteristics of the listener’s room, such as the location of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0050 and 0052, and figure 4A, steps 406 and 410).
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious:
“A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising: 
receiving a request to present an audio signal;” because Visser makes obvious that the system determines to insert a virtual sound signal and retrieves the sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045);  
“identifying, via one or more sensors of a head-wearable device, an environment of the head-wearable device;” because the one or more microphones of the headset (i.e., the head-wearable device) are used by the system to determine acoustic properties of the room where the head-wearable device is worn (see Flaks, ¶ 0029);
“retrieving one or more audio model components associated with the environment, the one or more audio model components comprising an anchor point associated with the environment;” because Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0026, 0043-0044, 0047-0048, and 0050-0051, figure 1, units 8, 20, 31, 33, 35, figure 3, steps 300 and 302, and figure 4A, steps 402, 406, and 408), and Osman makes obvious that an object, such as a table, is used as an anchor point, or frame of reference, for virtual objects in a shared experience (see Osman, ¶ 0048, 0051-0054, 0066-0068, and 0070-0073, figure 2, and figure 4, units 402, 404, and 414a-c);
“retrieving a second audio model component comprising acoustic data associated with the anchor point;” because the virtual objects are associated with both the reference point of the virtual space and with an acoustic sound, such as a violin, piano, bird, helicopter, and/or other sounds (see Visser, ¶ 0039-0040 and 0045, and see Osman, ¶ 0070);
“generating a first audio model based on the one or more audio model components, wherein the first audio model corresponds to a mixed reality environment;” because Flaks teaches that a model of the room is constructed based on the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room and said room model further incorporates the physical characteristics of the room and virtual characteristics, such that a generated 3D audio signal is augmented based on both the  physical characteristics of the listener’s room and the incorporated virtual characteristics (see Flaks, ¶ 0052-0057 and figure 4A, step 410 and figure 4B), and the combination makes obvious to share an experience with one or more audio objects in a mixed reality environment (see Visser, ¶ 0045 and Osman, ¶ 0051-0054, 0066-0068, and 0070-0073, figure 2 and figure 4, units 402 and 414a-c);
“generating a second audio model based on the first audio model, wherein the second audio model corresponds to the mixed reality environment;” because Flaks teaches that the user’s location in the room is tracked by re-determining the listener’s location and the room model is updated according to a re-determined user location (see Flaks, ¶ 0047, 0053-0054, and 0057-0059, figure 3, step 304, figure 4B, steps 452 and 458, and figures 5A and 5B);
“determining a modified audio signal based on the second audio model and based on the request to present an audio signal; and” because Flaks teaches the generation of a 3D audio signal includes using the second audio model, such as using the re-determined user location and the room model comprising the mixed physical and virtual characteristics, where the 3D audio signal is modified by the changing user position (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, figure 3, step 304, figure 4B, and figure 10, units 1002, 1004, 1006, 1008, and 1020), and Visser makes it obvious to modify the inserted virtual sound based on the context of the environment (see Flaks, ¶ 0047, 0053-0054, 0083-0084, and 0086, further in view of Visser, ¶ 0045-0049); and
“presenting, via a speaker of the head-wearable device, the modified audio signal” because the modified audio signal is output to the user’s headphones (see Flaks, ¶ 0047, 0057, and 0083, figure 1, unit 27, figure 2, unit 197, figure 3, step 308, figure 4B, step 458, and figure 10, unit 1012).
Regarding claim 21, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein an anchor point of the one or more anchor points is associated with a specified location in the environment” because Osman makes obvious a reference object for the other anchor points associated with the virtual objects (see Osman, ¶ 0066 and 0070, and figure 4, units 402, 404, and 414a-c).
Regarding claim 22, see the preceding rejection with respect to claim 1 above. The combination makes obvious the “system of claim 1, wherein the one or more anchor points are retrieved based on a proximity of the one or more anchor points to the environment” because Visser makes obvious retrieving a sound signal, such as a bird chirp sound, from a database (see Visser, ¶ 0043-0045) and Osman makes obvious that sounds are retrieved based on proximity to the user’s location in the virtual space, such that it is obvious that the exemplary video game uses dynamic sound objects that are retrieved based on their locations with respect to the user (see Osman, ¶ 0066-0068, 0070, and 0073).
Regarding claim 23, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein an anchor point of the one or more anchor points is associated with a map of the environment” because the combination makes obvious a 3D model of the user’s environment and makes obvious the anchor point associated with a static feature of the 3D model, such as an anchor point associated with a table in the environment (see Flaks, ¶ 0048-0053 in view of Osman, ¶ 0047-0048, 0066-0067, and 0070).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Flaks, Visser, and Osman as applied to claims 1 and 10 above, and further in view of Currell, US 2003/0007648 A1 (previously cited).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination of Flaks, Visser, and Osman makes obvious the system of claim 1, where Flaks teaches adding for reflections and adding an estimated reverb tail in the process of generating a 3D audio signal (see Flaks, ¶ 0083).  However, the combination does not appear to teach that “the one or more audio model components comprises a reverberation time”.
Currell discloses a virtual audio system and techniques (see Currell, abstract).  In particular, Currell teaches better spatial room simulation includes acoustical interactions that simulate distance cues, Doppler motion effect, air absorption, and object occlusion (see Currell, ¶ 0099).  Herein, Currell teaches that simulated reverberation is important for establishing the distance cues and the reflectivity of the surrounding surfaces (see Currell, ¶ 0104-0106), where importantly Currell teaches that reverberation generation requires several parameters, including the decay time, or the reverberation time (see Currell, ¶ 0109-0112).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Flaks and Visser with the teachings of Currell for the purpose of applying realistic reverberation to the generated 3D audio signal (see Currell, ¶ 0099 and 0109).  Therefore, the combination of Flaks, Visser, Osman, and Currell makes obvious the “system of claim 1, wherein the one or more audio model components comprises a reverberation time” (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a reverberation gain” because Currell makes obvious the variable of gain, or output level, of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109 and 0114).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises a transmission loss coefficient” because Currell makes obvious the transmission loss coefficient when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0107).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the one or more audio model components comprises an absorption coefficient” because Currell makes obvious the absorption coefficient when creating a realistic room simulation (see Flaks, ¶ 0053 and 0056 in view of Currell, ¶ 0104 and 0177).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  The combination of Flaks, Visser, and Osman makes obvious the method of claim 10, and for the same reasons as stated above with respect to claim 6, the combination of Flaks, Visser, Osman, and Currell makes obvious these features.  Specifically, the combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation time” because Currell makes obvious the decay time, or the reverberation time of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109-0112).
Regarding claim 16, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a reverberation gain” because Currell makes obvious the variable of gain, or output level, of the reverb tail when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0109 and 0114).
Regarding claim 17, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises a transmission loss coefficient” because Currell makes obvious the transmission loss coefficient when creating a realistic room simulation (see Flaks, ¶ 0083 in view of Currell, ¶ 0107).
Regarding claim 18, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the one or more audio model components comprises an absorption coefficient” because Currell makes obvious the absorption coefficient when creating a realistic room simulation (see Flaks, ¶ 0053 and 0056 in view of Currell, ¶ 0104 and 0177).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crawford et al., US 2013/0236040 A1, teaches augmented reality audio with position and action triggered virtual sound effects (see abstract, figure 5, and ¶ 0057); 
Ambrus et al., US 2015/0002507 A1 (previously cited), teaches space carving in a 3D space based on human physical data, such as space carving of the user’s environment based on their movement (see abstract); and
Iyer et al., US 2020/0059502 A1, teaches head-mounted devices discovery in co-located virtual, augmented, and mixed reality applications (see abstract, figure 1, ¶ 0006 and 0020-0028).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653